
	
		I
		111th CONGRESS
		1st Session
		H. R. 3272
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2009
			Mr. Ellison
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Securities Exchange Act of 1934 to add
		  requirements for board of directors committees regarding risk management and
		  compensation policies, to require non-binding shareholder votes on executive
		  compensation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Corporate Governance Reform Act of
			 2009.
		2.Independence of
			 chairman of the boardThe
			 Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended by inserting
			 after section 10A the following new section:
			
				10B.Independence of
				chairman of the board
					(a)Independence
				requirementThe chairman of
				the board of directors of an issuer shall be independent.
					(b)Prohibition on
				service as executive officerAn individual may not serve as an executive
				officer of an issuer while serving as the chairman of the board of directors of
				such
				issuer.
					.
		3.Risk management
			 committee
			(a)In
			 generalThe Securities
			 Exchange Act of 1934 (15 U.S.C. 78a et seq.), as amended, is further amended by
			 inserting after section 10B the following new section:
				
					10C.Risk
				management
						(a)Risk management
				committee
							(1)Independence
				requiredEach member of the
				risk management committee of an issuer shall be independent.
							(2)DutiesThe
				risk management committee of an issuer shall periodically review the risk
				management policies of the issuer.
							(b)Chief risk
				officerEach issuer shall have a chief risk officer who
				shall—
							(1)establish,
				evaluate, and enforce the risk management policies and procedures of the
				issuer; and
							(2)report directly to
				the risk management
				committee.
							.
			(b)DefinitionSection 3(a) of the Securities Exchange Act
			 (15 U.S.C. 78c(a)) is amended by adding at the end the following:
				
					(65)Risk management
				committeeThe term
				risk management committee means—
						(A)a committee (or
				equivalent body) established by and amongst the board of directors of an issuer
				for the purpose of overseeing the risk management policies and procedures of
				the issuer; and
						(B)if no such
				committee exists with respect to an issuer, the entire board of directors of
				the
				issuer.
						.
			4.Compensation
			 committee
			(a)In
			 generalThe Securities
			 Exchange Act of 1934 (15 U.S.C. 78a et seq.), as amended, is further amended by
			 inserting after section 10C the following new section:
				
					10D.Compensation
				committee
						(a)Independence
				requiredEach member of the
				compensation committee of an issuer shall be independent.
						(b)DutiesThe
				compensation committee of an issuer shall periodically review all compensation
				practices and structures of the
				issuer.
						.
			(b)DefinitionSection 3(a) of the Securities Exchange Act
			 (15 U.S.C. 78c(a)), as amended, is further amended by adding at the end the
			 following:
				
					(66)Compensation
				committeeThe term
				compensation committee means—
						(A)a committee (or
				equivalent body) established by and amongst the board of directors of an issuer
				for the purpose of overseeing and reviewing the compensation provided by the
				issuer to the executives and employees of the issuer; and
						(B)if no such
				committee exists with respect to an issuer, the entire board of directors of
				the
				issuer.
						.
			5.Shareholder vote
			 on executive compensationThe
			 Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended by inserting
			 after section 14 the following new section:
			
				14A.Annual shareholder approval of executive
				compensation
					(a)Separate
				resolution requiredAny proxy
				or consent or authorization for an annual or other meeting for which the proxy
				solicitation rules of the Commission require compensation disclosure of the
				shareholders occurring after the end of the 1-year period beginning on the date
				of enactment of this subsection, shall include a separate resolution subject to
				shareholder vote to approve the compensation of executives as disclosed
				pursuant to the compensation disclosure rules of the Commission (which
				disclosure shall include the compensation discussion and analysis, the
				compensation tables, and any related material).
					(b)Rule of
				constructionThe shareholder
				vote referred to in subsection (a) shall not be binding on the board of
				directors and shall not be construed—
						(1)as overruling a decision by such
				board;
						(2)to create or imply any change to the
				current fiduciary duties of such board;
						(3)to create or imply any additional fiduciary
				duty by such board; or
						(4)to restrict or limit the ability of
				shareholders to make proposals for inclusion in such proxy materials related to
				executive
				compensation.
						.
		6.Study on director
			 certification
			(a)Study
			 requiredThe Securities and
			 Exchange Commission shall carry out a study on the feasibility of requiring,
			 and the logistics of implementing, a certification process under which an
			 individual seeking to become a member of the board of directors of an issuer
			 would have to first be certified by the Securities and Exchange Commission as
			 having the experience and expertise necessary to carry out the functions of a
			 member of the board of directors of such issuer.
			(b)ReportNot later than the end of the 1-year period
			 beginning on the date of the enactment of this Act, the Securities and Exchange
			 Commission shall submit a report to the Committee on Financial Services of the
			 House of Representatives and the Committee on Banking, Housing, and Urban
			 Affairs of the Senate containing the conclusions of the study required under
			 subsection (a).
			7.Regulations and
			 prohibition on listing for non-complianceNot later than the end of the 6-month period
			 beginning on the date of the enactment of this Act, the Securities and Exchange
			 Commission shall—
			(1)issue regulations
			 to carry out the amendments made by this Act; and
			(2)by rule, direct
			 the national securities exchanges and national securities associations to
			 prohibit the listing of any security of an issuer that is not in compliance
			 with the requirements of any portion of sections 10B, 10C, or 10D of the
			 Securities Exchange Act of 1934.
			8.Effective
			 dateThe amendments made by
			 this Act shall take effect with respect to issuers after the end of the 1-year
			 period beginning on the date of the enactment of this Act.
		
